SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1101
CA 11-00317
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


BORTECH COMPANY, INC., PLAINTIFF-APPELLANT,

                     V                                              ORDER

STEPHEN H. LABARGE, SUBURBAN PIPE LINE CO., INC.,
LABARGE BROTHERS CO., INC., LABARGE MID-ATLANTIC
CORPORATION, THE KERITE COMPANY, AND SAFECO
INSURANCE COMPANY OF AMERICA,
DEFENDANTS-RESPONDENTS.


BRENNA, BRENNA & BOYCE, PLLC, ROCHESTER (ROBERT L. BRENNA, JR., OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

ERNSTROM & DRESTE, LLP, ROCHESTER (TIMOTHY D. BOLDT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS STEPHEN H. LABARGE, SUBURBAN PIPE LINE CO.,
INC., LABARGE BROTHERS CO., INC., AND LABARGE MID-ATLANTIC
CORPORATION.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered April 20, 2010. The order, among other
things, denied plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court